COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:        Neil Mukherjee v. The State of Texas

Appellate case number:      01-17-00884-CR

Trial court case number: 1566723

Trial court:                184th District Court of Harris County

        This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f)
and 34.6(g)(2), that it must inspect the original of State's Exhibit 213 and State's
Exhibit 2143 (photo arrays).

        The exhibit clerk of the 184th District Court is directed to deliver to the Clerk of
this court the original of State's Exhibit 213 and State's Exhibit 214 (photo arrays), on
or before December 9, 2019. The Clerk of this court is directed to receive, maintain, and
keep safe this original exhibit; to deliver it to the justices of this court for their inspection;
and, upon completion of inspection, to return the original of State's Exhibit 213 and
State's Exhibit 214 (photo arrays), to the clerk of the 184th District Court.

        .It is so ORDERED.


Judge’s signature: /s/ Sarah Beth Landau
                   X Acting individually        Acting for the Court


Date: December 2, 2019